Citation Nr: 0204419	
Decision Date: 05/13/02    Archive Date: 05/17/02	

DOCKET NO.  01-02 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right knee with retained foreign body, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that continued a 10 percent evaluation for 
residuals of a gunshot wound of the right knee with retained 
foreign body under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001), and assigned a separate 
10 percent evaluation for traumatic arthritis of the right 
knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2001).  


FINDINGS OF FACT

1.  The service-connected residuals of a gunshot wound of the 
right knee with retained foreign body are manifested by no 
more than slight recurrent subluxation or lateral instability 
and malunion of the knee is not demonstrated; disability 
manifested by reduced range of motion of the right knee has 
been separately evaluated.  

2.  The scars that are residual of the gunshot wound of the 
right knee, and resulting surgery, are objectively tender on 
palpation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a residuals of a gunshot wound of the right knee with 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.71a, Diagnostic 
Codes 5255, 5257 (2001).  

2.  The criteria for a separate 10 percent evaluation, but 
not higher, for the scars that are residual to the gunshot 
wound of the right knee with retained foreign body have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and 4.118, Diagnostic Code 7804 
(2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran has been afforded a VA examination and VA treatment 
records, that have been indicated to exist, have been 
obtained.  The veteran has indicated that he does not desire 
a personal hearing.  

In written argument, submitted in June 2001, the veteran's 
representative has indicated a belief that the May 2000 VA 
orthopedic examination was not adequate.  It is argued that 
the examination report does not adequately address symptoms 
that might be anticipated under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001).  

As noted in the introduction, the RO assigned a separate 
10 percent evaluation for traumatic arthritis of the right 
knee in the May 2000 decision.  The veteran was supplied with 
a copy of that rating action and his February 2001 notice of 
disagreement clearly limits the disagreement to the 
evaluation of residuals of the gunshot wound of the right 
knee with retained foreign body and does not disagree with 
the 10 percent evaluation assigned for traumatic arthritis of 
the right knee.  The provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, all relate to rating disability based on reduced 
range of motion and 4.59 specifically relates to rating 
arthritis disability.  The separate rating for traumatic 
arthritis of the right knee is provided for under the 
provisions of Diagnostic Code 5010 and this is evaluated on 
the basis of limitation of motion of the right knee.  

Since the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
relate to evaluating disability based on limitation of motion 
of a joint, these provisions are not for application in the 
current appeal before the Board because the evaluation of 
traumatic arthritis of the right knee is not in appellate 
status and the remaining evaluation relating to residuals of 
a gunshot wound of the right knee with retained foreign body 
is not evaluated on the basis of limitation of motion as this 
has been assigned a separate disability rating.  The Board 
finds that the May 2000 VA examination is adequate for 
evaluating the issue currently on appeal.  

In light of the above discussion, the Board concludes that it 
may now proceed, without prejudice to the veteran, because 
the VA has complied with the VCAA and because there is no 
indication that any further notification or relevant 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384, (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of a 
gunshot wound of the right knee with retained foreign body.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Service medical records reflect that the veteran was treated 
from April through September 1971 for complaints relating to 
his right knee.  These records indicate that his initial 
right knee injury occurred in October 1970 when he was struck 
by a bullet in the right knee.  The bullet was not removed.  
He was hospitalized until June 1971.  He complained of 
weakness and some pain when playing basketball.  On physical 
examination he had excellent quadriceps strength and no 
effusion.  His ligaments were intact.  Lateral and medial 
scars were healed.  X-rays indicated that the bullet was 
completely within the lateral femoral condyle.  The report of 
his December 1971 service separation examination reflects 
that the veteran reported a little pain in his right knee.  
On examination, the knee had a normal appearance but a bullet 
appeared on X-ray.  There was a scar on the right knee.  

The report of a February 1972 VA examination reflects that 
the veteran walked normally and could stand on his toes and 
heels.  He could do a full knee bend without difficulty.  
Examination of the right knee revealed an entry point on the 
lateral side of the knee joint.  A scar measured two inches 
by three-quarter inches and it was superficial, thickened and 
movable.  On the medial side of the right knee joint there 
was an operative scar, curved, about three inches long, and 
fully movable.  There was no tenderness in the knee joint.  
There was crepitus in the knee joint and full range of motion 
in the knee joint.  The diagnosis included gunshot wound of 
the right knee with retained fragment that was mildly 
symptomatic.  

An April 1972 rating decision granted service connection for 
a gunshot wound of the right knee with retained foreign body 
and assigned a 10 percent evaluation.  

VA outpatient treatment records, dated in March 2000, reflect 
that the veteran reported that his right knee pain had 
increased and the knee had given way on him a couple of 
times.  On examination, there was some tenderness and X-rays 
revealed the bullet along the lateral aspect of the right 
lateral femoral condyle.  

A report of a May 2000 VA orthopedic examination reflects 
that the veteran reported that his right knee had been 
gradually getting worse.  He indicated that his knee would 
lock and give way and that it also swelled.  He reported that 
stairs were a problem and there was pain all over the knee.  
On examination of the right knee, there was tenderness along 
the medial and lateral joint line and medial and lateral 
scars that were about 1.5 inches on the medial side and 1.5 
inches on the lateral side.  There was no medial or lateral 
collateral ligamentous laxity.  McMurray, Lachman, and 
anterior drawer sign were all negative.  There was no 
swelling or deformity present.  The diagnosis included 
gunshot wound to right knee with residual foreign body.  

A May 2000 RO decision continued the 10 percent evaluation 
for residuals of a gunshot wound of the right knee under 
Diagnostic Code 5257 and assigned a 10 percent evaluation for 
traumatic arthritis of the right knee under Diagnostic 
Code 5010.  

Diagnostic Code 5255 of the Rating Schedule provides that for 
impairment of the femur manifested by malunion with slight 
knee or hip disability a 10 percent evaluation will be 
assigned.  Where there is moderate knee or hip disability, a 
20 percent evaluation will be assigned.  Diagnostic Code 5257 
of the Rating Schedule provides that where there is slight 
other impairment of the knee with recurrent subluxation or 
lateral instability, a 10 percent evaluation will be 
assigned.  Where the impairment is moderate, a 20 percent 
evaluation will be assigned.  

In March 2000, the veteran reported increasing right knee 
pain and that his knee had given way on him a couple of 
times.  At the time of the May 2000 VA examination, he 
reported that his right knee would lock and give way.  When 
he filed his substantive appeal in March 2001, he indicated 
that his right knee would give out on him frequently.  A 
review of the evidence reflects that there is no competent 
medical evidence indicating that there is any ligamentous 
laxity or that there are any positive findings reflective of 
giveaway.  However, there is competent medical evidence 
indicating that there is no ligamentous laxity and that while 
there is tenderness about the knee joint, all testing has 
been negative.  

The Board will accord large probative weight to the competent 
medical evidence and small probative weight to the veteran's 
reports, because the competent medical evidence is based upon 
findings by health care professionals who are trained in the 
treatment and evaluation of disabilities, and the veteran's 
reports are based upon his lay observations.  

In light of the probative weights assigned to the evidence of 
record, the preponderance of the evidence is against a 
finding that more than slight other impairment of the knee in 
the form of recurrent subluxation or lateral instability is 
demonstrated.  Accordingly, the preponderance of the evidence 
prevents the assignment of an evaluation that is greater than 
10 percent under the provisions of Diagnostic Code 5257.  
There is no competent medical evidence indicating that there 
is any malunion of the femur that results in any knee 
disability.  However, there is competent medical evidence, in 
the form of X-rays, indicating that malunion does not exist.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned under the 
provisions of Diagnostic Code 5255.  

Diagnostic Code 7804 provides that scars that are shown to be 
superficial, tender and painful on objective demonstration, 
warrant a 10 percent evaluation.  As noted previously, the 
May 2000 VA examination report reflects that there was 
tenderness of the scars that are residuals of a gunshot wound 
of the right knee with retained foreign body.  Therefore, the 
Board concludes that the evidence in equipoise with respect 
to whether or not a separate compensable evaluation is 
warranted for the scars of the right knee.  In resolving all 
doubt in the veteran's behalf, a separate 10 percent 
evaluation for the right knee scars is warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  38 C.F.R. Part IV, 
Diagnostic Code 7804.  

The RO has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board is required to address the 
issue of entitlement to an extraschedular rating only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  VAOPGCPREC 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

An increased rating greater than 10 percent for residuals of 
a gunshot wound of the right knee with retained foreign body 
is denied.  

A separate 10 percent evaluation, but not in excess thereof, 
for scars that are residuals of a gunshot wound of the right 
knee with retained foreign body is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

